Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2018

                                  No. 04-17-00561-CV

                                    Patrick MINOR,
                                        Appellant

                                           v.

                           Patrick STONE and Coker Tire Co.,
                                       Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2017CV03485
                     Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court